 



[image_001.jpg]

 

AGREEMENT FOR CHAIRMAN OF BOARD OF DIRECTORS

 

THIS AGREEMENT is made and entered into effective as of July 25, 2016 (the
“Effective Date”), by and between Carolco Pictures, Inc., a Florida corporation,
(“Company”) and Alexander Bafer, an individual (“Director”).

 

1. Term.

 

(a) This Agreement shall continue for a period of one (1) year from the
Effective Date and shall continue thereafter for as long as Director is elected
as Chairman of the Board of Directors (“Chairman”) of Company.

 

2. Position and Responsibilities.

 

(a) Position. Company hereby retains Director to serve as Chairman of the Board
of Directors. Director shall perform such duties and responsibilities as are
normally related to such position (“Services”) and Director hereby agrees to use
his best efforts to provide the Services. Director shall not allow any other
person or entity to perform any of the Services for or instead of Director.
Director shall comply with the statutes, rules, regulations and orders of any
governmental or quasi-governmental authority, which are applicable to the
performance of the Services, and Company’s rules, regulations, and practices as
they may from time-to-time be adopted or modified.

 

(b) Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the shareholders.

 

(c) No Conflict. Except as set forth in Section 2(b), Director will not engage
in any activity that creates an actual conflict of interest with Company,
regardless of whether such activity is prohibited by Company’s conflict of
interest guidelines or this Agreement, and Director agrees to notify the Board
of Directors before engaging in any activity that creates a potential conflict
of interest with Company. Specifically and except as set forth in Section 2(b)
and Exhibit B of this Agreement, Director shall not engage in any activity that
is in direct competition with the Company or serve in any capacity (including,
but not limited to, as an employee, consultant, advisor or director) in any
company or entity that competes directly with the Company, as reasonably
determined by a majority of Company’s disinterested board members.

 

 

   

 

3. Compensation and Benefits.

 

(a) Director’s Fee. In consideration of the services to be rendered under this
Agreement, Company shall irrevocably remit to Director 510,000 shares of
Company’s Preferred Class A stock.

 

(b) Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company’s expense reimbursement guidelines.

 

(c) Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law. Company shall also maintain adequate Directors and
Officers Insurance, adding Director as a named insured.

 

(d) Records. Director shall have reasonable access to books and records of
Company, as necessary to enable Director to fulfill his obligations as a
Director of Company.

 

4. Termination.

 

(a) Right to Terminate. At any time, Director may be removed as Chairman by
majority vote of Company’s shareholders.

 

5. Termination Obligations.

 

(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his services belong to Company and shall be promptly returned at the
request of Company.

 

(b) Upon termination of this Agreement, Director shall be deemed to have
resigned from all offices then held with Company by virtue of his position as
Chairman, except that Director shall continue to serve as a director if elected
as a director by the shareholders of Company as provided in Company’s
Certificate of Incorporation, as amended, Company’s bylaws, as amended, and
applicable law. Director agrees that following any termination of this
Agreement, he shall cooperate with Company in the winding up or transferring to
other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company’s expense) in the defense of any
action brought by any third party against Company that relates to the Services.

 

6. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to customers and suppliers of Company, and other third
parties, learned by Director as a result of performing the Services.
“Proprietary Information” means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director’s general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.

 

 

   

 

7. Dispute Resolution.

 

(a) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Southern District of Florida or in a Florida state court
in the County of Broward and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

(b) Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys’ fees in such proceeding. This amount shall be
determined by the court in such proceeding or in a separate action brought for
that purpose. In addition to any amount received as attorneys’ fees, the
prevailing party also shall be entitled to receive from the party held to be
liable, an amount equal to the attorneys’ fees and costs incurred in enforcing
any judgment against such party. This Section is severable from the other
provisions of this Agreement and survives any judgment and is not deemed merged
into any judgment.

 

8. Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Director’s relationship solely with respect
to his position as Chairman with Company. This Agreement entirely supercedes and
may not be contradicted by evidence of any prior or contemporaneous statements
or agreements pertaining to Director’s relationship as Chairman or Director.
Agreements related to Director’s ownership of the Securities are not affected by
this Agreement.

 

9. Amendments; Waivers. This Agreement may not be amended except by a writing
signed by Director and by a duly authorized representative of the Company other
than Director. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.

 

10. Assignment. Director agrees that Director will not assign any rights or
obligations under this Agreement, with the exception of Director’s ability to
assign rights with respect to the Securities. Nothing in this Agreement shall
prevent the consolidation, merger or sale of Company or a sale of all or
substantially all of its assets.

 

 

   

 



11. Severability. If any provision of this Agreement shall be held by a court or
arbitrator to be invalid, unenforceable, or void, such provision shall be
enforced to fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

 

13. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Captions are used
for reference purposes only and should be ignored in the interpretation of the
Agreement.

 

14. Binding Agreement. Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both Company and Director.
This Agreement will be binding upon and benefit the parties and their heirs,
administrators, executors, successors and permitted assigns. To the extent that
the practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director’s duties or compensation as
Chairman will not affect the validity or scope of the remainder of this
Agreement.

 

15. Director Acknowledgment. Director acknowledges Director has had the
opportunity to consult legal counsel concerning this Agreement, that Director
has read and understands the Agreement, that Director is fully aware of its
legal effect, and that Director has entered into it freely based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17. Date of Agreement. The parties have duly executed this Agreement as of the
date first written above.

 

 

   

 



CAROLCO PICTURES, INC.   DIRECTOR         By: /s/ David Cohen   /s/ Alexander
Bafer   David Cohen   Alexander Bafer

 

 

   

 

 

